431 Mich. 368 (1988)
429 N.W.2d 169
STOREY
v.
MEIJER, INC
Docket No. 81136, (Calendar No. 6).
Supreme Court of Michigan.
Argued April 5, 1988.
Decided September 19, 1988.
Garbrecht & Hentchel (by Theodore P. Hentchel) for the plaintiff.
Jeffrey S. Rueble for the defendant.
*370 Amici Curiae:
Erwin B. Ellmann and Eli Grier for American Civil Liberties Union Fund of Michigan.
White, Beekman, Przybylowicz, Schneider & Baird, P.C. (by Thomas A. Baird), for Michigan Education Association.
Sachs, Nunn, Kates, Kadushin, O'Hare, Helveston & Waldman, P.C. (by Theodore Sachs), for Michigan State AFL-CIO.
Stark & Gordon (by Sheldon J. Stark) and Jordan Rossen, General Counsel, and Richard W. McHugh, Associate General Counsel, International Union, UAW, for Michigan Trial Lawyers Association.
CAVANAGH, J.
This case presents the issue whether an administrative adjudication of disqualification for unemployment compensation benefits may be used to preclude the litigation of issues in a subsequent civil suit for wrongful discharge or breach of employment contract. We conclude that the application of collateral estoppel to the administrative determinations of the MESC would be contrary to legislative intent and considerations of public policy. An MESC proceeding designed to determine eligibility for unemployment benefits is not an adequate substitute for full access to the circuit court with the full range of remedies available. Consequently, issue preclusion is not available for determinations of the MESC.
FACTS
William Storey was employed by defendant as the manager of a gas station located at defendant's store in Battle Creek. One of the duties connected with his employment was to check the price of gas *371 and other products at competing gas stations in the area. Storey used his personal vehicle for this purpose, and he was reimbursed for the mileage driven in order to complete this task. In June, 1982, defendant discharged Storey from his employment for allegedly having submitted expense account vouchers claiming reimbursement for more mileage than was actually driven.
Storey applied for unemployment compensation benefits the day after he was discharged. The MESC determined that he was ineligible for benefits under MCL 421.29(1)(j); MSA 17.531(1)(j) because he had been discharged for theft connected with his work. After a redetermination by the MESC affirming that decision, Storey appealed the denial of benefits to a hearing referee.
A hearing was held on December 2, 1982, and plaintiff appeared with counsel. In direct contrast to both the initial determination and the redetermination by the MESC, the referee concluded that plaintiff's failure to complete his expense vouchers according to the proper procedures established by defendant was a good-faith error in judgment. The referee found insufficient evidence on the record to establish that plaintiff sought reimbursement for expenses that were not legitimate. He concluded that neither employee theft nor misconduct had been established.
The defendant employer appealed this decision to the Board of Review. The board reversed the referee's determination as to benefit rights and found that plaintiff was ineligible for benefits because of employee theft. After the board denied plaintiff's application for rehearing, plaintiff filed an appeal in the circuit court. The circuit court affirmed the decision of the board, and the Court of Appeals denied plaintiff's application for leave to appeal.
*372 On February 2, 1984, while the case was pending before the Board of Review, plaintiff filed the present wrongful discharge action in the circuit court. After the board's finding of disqualification for employee theft was affirmed, the employer filed a motion for summary disposition on the ground that collateral estoppel barred plaintiff from relitigating the issue whether his discharge was for employee theft. MCR 2.116(C)(7). Meijer alleged there was no genuine issue of fact regarding whether it had just cause to terminate plaintiff's employment, since the finding of employee theft had been fully adjudicated in the administrative proceeding and had been reviewed by the circuit court. The circuit court granted defendant's motion, and plaintiff's claim was dismissed.
The Court of Appeals affirmed the dismissal of plaintiff's claim and held that a factual determination of the MESC collaterally estops a party from relitigating that factual issue in a subsequent circuit court action. Storey v Meijer, Inc, 160 Mich. App. 589, 591; 408 NW2d 510 (1987). We granted leave[1] to consider this issue of first impression.
ANALYSIS
The doctrine of collateral estoppel must be applied so as to strike a balance between the need to eliminate repetitious and needless litigation and the interest in affording litigants a full and fair adjudication of the issues involved in their claims. *373 Howell v Vito's Trucking & Excavating Co, 386 Mich. 37, 48; 191 NW2d 313 (1971). The extent to which the doctrine is applied is also dependent upon the nature of the forum in which the initial determination was rendered.[2] We have previously determined that when the rendering forum is an administrative agency, the general principles of collateral estoppel[3] are to be applied only when the procedures are adjudicatory in nature, when a method of appeal is provided, and when it is clear that the Legislature intended to make the determination final in the absence of an appeal. Senior Accountants, Analysts & Appraisers Ass'n v Detroit, 399 Mich. 449, 457-458; 249 NW2d 121 (1976); Roman Cleanser Co v Murphy, 386 Mich. 698, 703-704; 194 NW2d 704 (1972).[4]
Our analysis begins with an examination of the governing statute in order to determine whether the Legislature intended the determinations of the MESC to be conclusive in subsequent civil litigation. It is this inquiry which has led to a conflict in the Court of Appeals.
The parties have focused on § 11(b)(1) of the Employment Security Act which provides in part:
Information obtained from any employing unit *374 or individual pursuant to the administration of this act, and determinations as to the benefit rights of any individual shall be held confidential and shall not be disclosed or open to public inspection other than to public employees in the performance of their official duties pursuant to this act in any manner revealing the individual's or the employing unit's identity. However, any information in the commission's possession that may affect a claim for benefits or a charge to an employer's rating account shall be available to interested parties. Except as provided in this act, such information and determinations shall not be used in any action or proceeding before any court or administrative tribunal unless the commission is a party to or a complainant in the action or proceeding, or unless used for the prosecution of fraud, civil proceeding, or other legal proceeding pursuant to subdivision (2). Any report or statement, written or verbal, made by any person to the commission, any member of the commission, or to any person engaged in administering this law shall be a privileged communication, and a person, firm, or corporation shall not be held liable for slander or libel on account of a report or statement. Such records and reports in the custody of the commission shall be available for examination by the employer or employee affected. [Emphasis added. MCL 421.11(b)(1); MSA 17.511(b)(1).]
The Court of Appeals in the present case dismissed § 11(b)(1) as inapplicable, reasoning that the present defendant did not seek to use the MESC determination of ineligibility for unemployment benefits but, instead, sought to use the MESC'S finding of fact that plaintiff's discharge was due to employee theft.
In Moody v Westin Renaissance Co, 162 Mich. App. 743, 748; 413 NW2d 96 (1987), however, another panel of the Court of Appeals expressly rejected that analysis and concluded that § 11(b)(1) *375 is a clear and unambiguous expression of the Legislature's intent "to isolate MESC determinations within the narrow confines of eligibility for benefits, leaving resolution of labor disputes, civil rights violations and contract disputes to forums more uniquely adapted to resolution of those disputes."
The Court of Appeals for the Sixth Circuit has also considered this issue. In Polk v Yellow Freight System, Inc, 801 F2d 190 (CA 6, 1986),[5] the court held that an MESC determination that the employee was ineligible for unemployment benefits because she was discharged for misconduct precluded her subsequent action in circuit court for breach of contract. The court rejected the employee's statutory argument in a footnote, and concluded that § 11(b)(1) refers only to internal determinations. The court found support for this conclusion in MCL 421.33(3), 421.36(3); MSA 17.535(3), 17.538(3) which mandate compliance with Michigan's Freedom of Information Act,[6] and reasoned that "no presumption of confidentiality, such as that found in section 421.11(b)(1), attaches to decisions by MESC referees or the review board." 801 F2d 194, n 6.[7]
We disagree with the Sixth Circuit's conclusion that § 11(b)(1) refers only to "internal determinations." As the Moody Court stated, "[w]e do not see *376 the word internal in the statute...." 162 Mich. App. 749. We also note that the Sixth Circuit failed to cite its earlier decision in Herman Bros Pet Supply, Inc v NLRB, 360 F2d 176 (CA 6, 1966), in which it upheld the quashing of a subpoena duces tecum served on the MESC to obtain records of unemployment compensation claims. The court relied on § 11(b), even though the predecessor statute in effect at the time made no specific reference to legal proceedings. The court noted that the Michigan Legislature had amended the statute so as to prohibit the use of information and determinations "`in any action or proceeding before any court or administrative tribunal unless the commission is a party or claimant therein.'" 360 F2d 180. The court then concluded that this amendment made the statute "crystal clear for the future...." Id. at 180.[8]
We agree with this conclusion of the Herman Bros court and with the statutory analysis of the Court of Appeals in Moody. When construing statutory provisions, the task of this Court is to discover and give effect to the intent of the Legislature. State Treasurer v Wilson, 423 Mich. 138, 143; 377 NW2d 703 (1985); Karl v Bryant Air Conditioning, 416 Mich. 558, 567; 331 NW2d 456 (1982). Legislative intent is to be derived from the actual language of the statute, and when the language is clear and unambiguous, no further interpretation is necessary. Hiltz v Phil's Quality Market, 417 Mich. 335, 343; 337 NW2d 237 (1983). We find that § 11(b)(1) clearly and unambiguously prohibits the use of MESC information and determinations in subsequent civil proceedings unless the MESC is a party or complainant in the action.
Furthermore, our decision in this case advances *377 the legislative purpose of the unemployment compensation system and is supported by considerations of public policy that underlie the exceptions to the application of collateral estoppel.[9] Whether or not the rules of claim or issue preclusion should be given their ordinary effect when the adjudicative determination is made by an administrative tribunal is the subject of 2 Restatement Judgments, 2d, § 83, p 267, which provides in part:
(4) An adjudicative determination of an issue by an administrative tribunal does not preclude relitigation of that issue in another tribunal if according preclusive effect to determination of the issue would be incompatible with a legislative policy that:
(a) The determination of the tribunal adjudicating the issue is not to be accorded conclusive effect in subsequent proceedings; or
(b) The tribunal in which the issue subsequently arises be free to make an independent determination of the issue in question.
The Employment Security Act was intended to provide relief from the hardship caused by involuntary unemployment and is entitled to liberal interpretation. Noblit v The Marmon Group, 386 Mich. 652; 194 NW2d 324 (1972); MCL 421.2; MSA 17.502. The system is designed to get "money into the pocket of the unemployed worker at the earliest point that is administratively feasible." California Dep't of Human Resources Development v Java, 402 U.S. 121, 135; 91 S. Ct. 1347; 28 L Ed 2d *378 666 (1971). According preclusive effect to determinations made in this forum would be incompatible with this legislative policy.
Due to the full range of remedies available in a civil action, the parties have a greater incentive to fully litigate the civil claim than the claim for unemployment benefits. If collateral estoppel is applied to determinations of the MESC, both claimants and employers will be forced to fully litigate the administrative claim, potentially delaying the determination of benefit rights and burdening the unemployment compensation system.[10]
The authors of the Restatement addressed this consideration, stating:
The scheme of remedies may intend that the proceedings in an administrative tribunal be determinative only for the purposes of the controversy immediately before the agency. For example, the scheme may contemplate that the agency proceedings be as expeditious as possible. One aspect of assuring expeditiousness is to confine the stakes to the matter immediately in controversy. Thus, issue preclusion may be withheld so that the parties will not be induced to dispute the administrative proceeding in anticipation of its effect in another proceeding. [2 Restatement Judgments, 2d, § 83, comment h, pp 279-280.]
There is also a substantial risk that the potential application of collateral estoppel will cause a qualified claimant to forego a claim for unemployment compensation in order to protect the right to pursue a civil claim with its full range of benefits. Conversely, the application of collateral estoppel may penalize an unemployed worker who, unaware *379 of the consequences and perhaps not represented by counsel, pursued a claim for unemployment benefits. This would unquestionably frustrate the legislative purpose of the act. As we stated in Reed v Employment Security Comm, 364 Mich. 395, 397; 110 NW2d 907 (1961), "[t]he purpose of the act is to benefit unemployed in financial straits, not to penalize them for being in that condition."
CONCLUSION
Accordingly, to give effect to the Legislature's intent as expressed in §§ 11(b)(1) and to further the purposes of the Employment Security Act, we hold that MESC determinations are not to be used to collaterally estop the litigation of issues in a subsequent civil suit. Determinations made by the MESC are limited to the purpose of determining a claimant's eligibility for benefits.
The decision of the Court of Appeals is reversed, and this case is remanded to the circuit court for further proceedings consistent with this opinion.
RILEY, C.J., and LEVIN, BRICKLEY, ARCHER, and GRIFFIN, JJ., concurred with CAVANAGH, J.
BOYLE, J.
I concur in the result reached today because I do not believe that the doctrine of collateral estoppel should apply in this instance. Proceedings before the MESC are and should remain summary in nature. Full litigation of any one issue is neither contemplated nor encouraged. Whether or not the parties before the MESC have a full and fair opportunity to litigate all issues, United States v Utah Construction & Mining Co, 384 U.S. 394, 422; 86 S. Ct. 1545; 16 L. Ed. 2d 642 (1966), my review of the statute as a whole *380 persuades me that it was not the purpose of the Legislature to make these determinations final for all purposes. Senior Accountants, Analysts & Appraisers Ass'n v Detroit, 399 Mich. 449; 249 NW2d 121 (1976); Roman Cleanser Co v Murphy, 386 Mich. 698; 194 NW2d 704 (1972). For this reason I agree with today's holding that collateral estoppel does not preclude the litigation of a claim for wrongful discharge or breach of employment contract filed subsequently to an administrative disqualification for unemployment compensation benefits.[1] I find it unnecessary to reach the question whether MCL 421.11(b)(1); MSA 17.511(b)(1) also precludes application of the doctrine in this instance.
NOTES
[1]  429 Mich. 885 (1987).

We also granted leave in Moody v Westin Renaissance Co, 162 Mich. App. 743; 413 NW2d 96 (1987), lv gtd 429 Mich. 886 (1987), to consider whether a determination made by the MESC on a claim for wrongful discharge is binding upon the parties in a subsequent suit alleging employment discrimination. Moody and the present case were to be argued and submitted together to resolve a conflict in the Court of Appeals. However, the Moody case was dismissed on a stipulation of the parties on April 11, 1988.
[2]  See, generally, The preclusive effect of unemployment decisions in subsequent litigation, 4 Labor Lawyer 69 (1988); 4 Davis, Administrative Law (2d ed), §§ 21:1-21:5, pp 47-68.
[3]  For collateral estoppel to apply, a question of fact essential to the judgment must have been actually litigated and determined by a valid and final judgment. In addition, the same parties must have had a full opportunity to litigate the issue, and there must be mutuality of estoppel. See Senior Accountants, Analysts & Appraisers Ass'n v Detroit, 399 Mich. 449, 458; 249 NW2d 121 (1976); Howell v Vito's Trucking & Excavating Co, 386 Mich. 37, 41-42; 191 NW2d 313 (1971).
[4]  See also United States v Utah Construction & Mining Co, 384 U.S. 394, 422; 86 S. Ct. 1545; 16 L. Ed. 2d 642 (1966), wherein the Supreme Court held that collateral estoppel may be applied to administrative decisions when the administrative agency (1) acts in a judicial capacity; (2) resolves disputed issues of fact properly before it; and (3) affords the parties a full and fair opportunity to litigate.
[5]  See also Pilarowski v Macomb Co Health Dep't, 841 F2d 1281 (CA 6, 1988).
[6]  MCL 15.231 et seq.; MSA 4.1801(1) et seq.
[7]  Another panel of the Court of Appeals recently adopted this reasoning in Weiler v New Century Bank, 168 Mich. App. 354; 423 NW2d 664 (1988). The extent to which provisions of the FOIA and § 11(b)(1) interact is not presently before this Court. We note, however, that the availability of public information under the FOIA is not without limitation. See MCL 15.243; MSA 4.1801(13); Kestenbaum v Michigan State Univ, 414 Mich. 510; 327 NW2d 783 (1982). Furthermore, facilitating public access to information cannot be equated with according preclusive effect to administrative findings in subsequent civil litigation.
[8]  See also Wojciechowski v General Motors Corp, 151 Mich. App. 399, 407; 390 NW2d 727 (1986).
[9]  See Nathan v Rowan, 651 F2d 1223, 1226 (CA 6, 1981) ("Res judicata is applied if it does not offend public policy or result in manifest injustice."); Garner v Giarrusso, 571 F2d 1330, 1336 (CA 5, 1978), reh den 575 F2d 300 (CA 5, 1978) ("Even when the prior decision is made in a judicial, rather than an administrative, forum neither res judicata nor collateral estoppel is rigidly applied. Both defenses must be qualified or rejected when their use would contravene an overriding public policy or result in manifest injustice.").
[10]  See Mack v South Bay Beer Distributors, 798 F2d 1279, 1284 (CA 9, 1986); Ferris v Hawkins, 135 Ariz 329, 333; 660 P2d 1256 (1983); McClanahan v Remington Freight Lines, 517 NE2d 390, 395 (Ind, 1988); 4 Labor Lawyer, n 2 supra, pp 71-74.
[1]  Of course, I express no opinion on the possible evidentiary use of such information and determinations. See Sias v General Motors Corp, 372 Mich. 542; 127 NW2d 357 (1964); Wojciechowski v General Motors Corp, 151 Mich. App. 399; 390 NW2d 727 (1986). See also Plummer v Western Int'l Hotels Co, Inc, 656 F2d 502 (CA 9, 1981).